

	

		II 

		109th CONGRESS

		1st Session

		S. 223

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Harkin (for himself,

			 Mr. Specter, Mr. Kennedy, Mr.

			 Kerry, Mr. Levin,

			 Mr. Dayton, Mrs. Murray, Ms.

			 Stabenow, Ms. Mikulski,

			 Mr. Lautenberg, Mr. Dodd, Mr.

			 Leahy, Mr. Rockefeller, and

			 Mr. Sarbanes) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Fair Labor Standards Act of

		  1938 to repeal any weakening of overtime protections and to avoid future loss

		  of overtime protections due to inflation.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Overtime Rights Protection

			 Act.

		

			2.

			Amendment to the fair labor standards act of 1938

			Section 13 of the Fair Labor

			 Standards Act of 1938 (29 U.S.C. 213) is amended by adding at the end the

			 following:

			

				

					(k)

					(1)

						Notwithstanding the

				provisions of subchapter II of chapter 5 and chapter 7 of title 5, United

				States Code (commonly referred to as the Administrative Procedures Act) or any

				other provision of law, any portion of the final rule promulgated on April 23,

				2004, revising part 541 of title 29, Code of Federal Regulations, that exempts

				from the overtime pay provision of section 7 of this Act any employee who would

				not otherwise be exempt if the regulations in effect on March 31, 2003 remained

				in effect, shall have no force or effect and that portion of such regulations

				(as in effect on March 31, 2003) that would prevent such employee from being

				exempt shall be reinstated.

					

						(2)

						The Secretary shall adjust

				the minimum salary level for exemption under section 13(a)(1) in the following

				manner:

						

							(A)

							Not later than 60 days

				after the date of enactment of this subsection, the Secretary shall increase

				the minimum salary level for exemption under subsection (a)(1) for executive,

				administrative, and managerial occupations from the level of $155 per week in

				1975 to $591 per week (an amount equal to the increase in the Employment Cost

				Index (published by the Bureau of Labor Statistics) for executive,

				administrative, and managerial occupations between 1975 and 2005).

						

							(B)

							Not later than December 31

				of the calendar year following the increase required in subparagraph (A), and

				each December 31 thereafter, the Secretary shall increase the minimum salary

				level for exemption under subsection (a)(1) by an amount equal to the increase

				in the Employment Cost Index for executive, administrative, and managerial

				occupations for the year involved.

						.

		

